UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21035 CitizensSelect Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 3/31 Date of reporting period: 3/31/2016 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. Dreyfus Institutional Preferred Treasury Securities Money Market Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Preferred Treasury Securities Money Market Fund ANNUAL REPORT March 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND Letter to Shareholders 2 Understanding Your Fund’s Expenses 4 Comparing Your Fund’s Expenses With Those of Other Funds 4 Statement of Investments 5 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 19 Important Tax Information 20 Board Members Information 21 Officers of the Fund 24 FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Treasury Securities Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This annual report for Dreyfus Institutional Preferred Treasury Securities Money Market Fund covers the 11-month period ended March 31, 2016. During the reporting period, the fund produced the following yields and effective yields: 1 Yield (%) Effective Yield (%) Institutional Shares 0.21% 0.21% Hamilton Shares 0.02% 0.02% Premier Shares 0.00% 0.00% Money market yields stayed low over the reporting period despite a sustained U.S. economic recovery and a modest increase in short-term interest rates by the Federal Reserve Board (the “Fed”). Uneven U.S. Economic Recovery Continued After pausing during the first quarter of 2015 due to severe winter weather and an appreciating U.S. dollar, the U.S. economic recovery regained traction in April. The unemployment rate dipped to 5.4%, and 251,000 new jobs were created during the month. In May, employers added 273,000 jobs, yet the unemployment rate ticked higher to 5.5%. Sentiment in the financial markets deteriorated in June due to contentious negotiations surrounding a debt crisis in Greece, but the U.S. economy added 228,000 new jobs and the unemployment rate fell to 5.3%. The U.S. economy grew at a relatively robust 3.9% annualized rate over the second quarter of 2015. July brought more good economic news when 277,000 jobs were added and the unemployment rate stayed steady. Average hourly wages and retail sales increased, and the manufacturing and service sectors of the economy continued to expand. On the other hand, U.S. equity markets reacted negatively to greater-than-expected economic weakness and plunging stock prices in China. While the unemployment rate fell to 5.1% in August, only 150,000 jobs were added. Meanwhile, stock and commodity prices fell sharply after China unexpectedly devalued its currency. Disappointing job creation continued in September with 149,000 new positions, but the unemployment rate stayed at 5.1%. U.S. GDP growth decelerated to a 2.0% annualized rate during the third quarter, reflecting high business inventory levels and lower exports. October brought better economic news with 295,000 new jobs and a 5.0% unemployment rate. Meanwhile, fuel prices continued to fall, putting more money in consumers’ pockets. The service sector continued to expand, but manufacturing activity contracted for the first time in three years due to weaker overseas demand. In November, the U.S. labor market added 280,000 new jobs and the unemployment rate stayed unchanged. Manufacturing activity continued to shrink as commodity prices fell in December, yet holiday retail sales generally proved robust, especially for online sellers. 271,000 new jobs were created and the 2 unemployment rate remained at 5.0%. The Fed responded to the strengthening U.S. labor market by raising the federal funds rate by 25 basis points to between 0.25% and 0.50%. The move was widely expected, and yields of money market instruments had already repriced slightly higher. U.S. GDP grew at a 1.4% annualized rate over the fourth quarter of 2015. In January 2016, disappointing economic developments in China and plunging commodity prices sparked a flight to traditional safe havens, putting downward pressure on yields of U.S. government securities. Yet, U.S. economic data generally remained positive, as the unemployment rate dipped to 4.9% and 168,000 jobs were added. On the other hand, global economic instability continued to dampen manufacturing activity. Employment data in February proved better than expected when 245,000 jobs were added and the unemployment rate remained at 4.9%. The service sector continued to expand, and the manufacturing sector contracted at a slower rate than in previous months. Meanwhile, fuel prices moved slightly higher in the wake of previous declines. Economic data generally remained positive in March, when 215,000 jobs were created. The unemployment rate inched higher to 5.0% as previously idle workers sought to reenter the workforce. Manufacturing activity expanded for the first time in six months on the strength of surging order volumes and rebounding raw materials prices. Gradual and Modest Rate Hikes Expected At its January 2016 meeting, monetary policymakers refrained from implementing a second consecutive rate hike. The Fed indicated that it is “closely monitoring global economic and financial developments and is assessing their implications for the labor market and inflation” before making additional monetary policy changes. The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate.” Indeed, the Fed again refrained from raising short-term rates at its March meeting, citing recent global economic and financial developments. While many analysts expect additional rate hikes this year, those increases are likely to be modest and gradual. Although we increased the fund’s weighted average maturity during the reporting period to capture higher yields, it generally remains consistent with industry averages. As always, we have maintained our focus on U.S. Treasury obligations with good liquidity characteristics. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Patricia A. Larkin Senior Portfolio Manager April 15, 2016 3 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Preferred Treasury Securities Money Market Fund from October 1, 2015 to March 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2016 † Hamilton Shares Premier Shares Institutional Shares Expenses paid per $1,000 †† $ .80 $ .95 $ .08 Ending value (after expenses) $1,000.20 $1,000.00 $1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2016 ††† Hamilton Shares Premier Shares Institutional Shares Expenses paid per $1,000 †††† $ .81 $ .96 $ .51 Ending value (after expenses) $1,024.20 $1,024.05 $1,024.50 † From March 1, 2016 (commencement of initial offering) to March 31, 2016 for Institutional shares. . † † Expenses are equal to the fund’s annualized expense ratio of .16% for Hamilton shares and .19% for Premier shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expense are equal to the fund’s annualized expense ratio of .10% for Institutional shares, multiplied by the average account value over the period, multiplied by 31/366 (to reflect the actual days in the period). ††† Please note that while Institutional shares commenced operations on March 1, 2016, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability. This projection assumes expense ratios were in effect during the period October 1, 2015 to March 31, 2016. †††† Expenses are equal to the fund’s annualized expense ratio of .16% for Hamilton shares, .19% for Premier shares and .10% for Institutional shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 4 STATEMENT OF INVESTMENTS March 31, 2016 U.S. Treasury Bills - 89.8% Annualized Yield on Date of Purchase (%) Principal
